       Case 4:18-cv-04432 Document 5 Filed in TXSD on 12/07/18 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

URETEK USA, INC.                                   §
                                                   §
        Plaintiff,                                 §
                                                   §
v.                                                 §
                                                            Civil Action No. 4:18-cv-4432
                                                   §
EAGLELIFT, INC.                                    §
                                                   §
                                                   §
        Defendant.                                 §
                                                   §
                                                   §
                                                   §

           PLAINTIFF URETEK’S CERTIFICATE OF INTERESTED PARTIES

        Plaintiff Uretek certifies that URETEK USA, Inc. is financially interested in the outcome

of this litigation.

Dated: December 7, 2018                       By /s/ Charles B. Walker, Jr.
                                              Charles B. Walker, Jr.
                                              Attorney-in-Charge
                                              Texas Bar No. 00794808
                                              S.D. Tex. Bar No. 19307
                                              1301 McKinney, Suite 5100
                                              Houston, Texas 77010-3095
                                              Tel: (713) 651-5151
                                              Fax: (713) 651-5246
                                              charles.walker@nortonrosefulbright.com
OF COUNSEL:
Jeffrey P. Kitchen
S.D. Tex. Bar No. 2574035
jeff.kitchen@nortonrosefulbright.com
Andrea Shannon
andrea.shannon@nortonrosefulbright.com
S.D. Tex. Bar. No. 3265148
NORTON ROSE FULBRIGHT US LLP
1301 McKinney, Suite 5100
Houston, Texas 77010
Tel: (713) 651-5151
Fax: (713) 651-5246
      Case 4:18-cv-04432 Document 5 Filed in TXSD on 12/07/18 Page 2 of 2



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on December 7, 2018, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document via

CM/ECF. Any counsel of record will be served in accordance with the Federal Rules of Civil

Procedure.


                                                                  _/s/ Charles B. Walker, Jr.
                                                                       Charles B. Walker, Jr.




                                               2
